DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 24, 2022 has been entered.


Allowable Subject Matter
Claims 1 – 6, 8 – 12, and 21 – 29 are (renumbered 1 – 20) are allowed.
The following is an examiner’s statement of reasons for allowance:
Smith et al. (U.S. PG Pub 2016/0048266) disclose a plurality of piezoresistive elements (Figures 2A - 5C, Elements 212) fabricated on a first side of a semiconductor substrate (Element 210), wherein a second side of the semiconductor substrate (Element 210) is configured to be coupled to an object where a physical disturbance (Element F) is to be detected; and a plurality of electrical connection 
Niblock (U.S. PG Pub 2005/0229713) discloses wherein the semiconductor substrate (Figure 4A, Element 400) that is less than 300 microns in thickness (Paragraph 33); wherein the plurality of piezoresistive elements (Element 100) have been fabricated on the first side of the semiconductive substrate together as a single chip (Figure 7, Element 700) configured to allow the semiconductor substrate (Element 400) to physically bend to detect the physical disturbance (Element F).
Kwong et al. (U.S. PG Pub 2018/0136770) disclose wherein the internal wall is an internal sidewall (Figure 1, Element 112); wherein the single chip (Figures 1 and 3, Elements 108) is configured to be coupled to the internal sidewall (Element 112) of the housing (Element 103) of the electronic device (Element 104) along with a plurality of other instances (Seen I Figure 1) of other chips (Elements 108) that each 
Lynn et al. (U.S. PG Pub 2013/0141365) disclose the encoded signal has been generated by modulating a carrier signal using a binary sequence and the output version of the encoded signal encoding the binary sequence for correlation in detecting the physical disturbance (Figure 4.  Paragraph 42).
Astley (U.S. PG Pub 2018/0348014) discloses wherein the plurality of piezoresistive elements includes a transistor (Paragraph 80).
Iso et al. (U.S. PG Pub 2010/0283759) disclose wherein the substrate is a monocrystalline silicon substrate (Paragraph 44).
Koyama et al. (U.S. PG Pub 2011/0248978) disclose wherein the plurality of electrical connection terminals are coupled to preformed solder balls (Paragraphs 159 – 160).
However, the prior art of record fails to teach at least “a plurality of piezoresistive elements fabricated on a first side of a semiconductor substrate, wherein the semiconductor substrate has a thickness that is less than 300 microns;…wherein at least a first portion of the plurality of electrical connection terminals is configured to be connected to a signal transmitter and receive from the signal transmitter an encoded signal that has been generated by modulating a carrier signal using a binary sequence; wherein at least a second portion of the plurality of electrical connection terminals is configured to be connected to a signal receiver and provide an output version of the encoded signal encoding the binary sequence for correlation in detecting the physical disturbance; and wherein the plurality of piezoresistive elements have been fabricated .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690. The examiner can normally be reached Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625